

 
GENESIS ENERGY, INC. 2007 LONG TERM INCENTIVE PLAN
 
 
SECTION 1. Purpose of the Plan. The Genesis Energy, Inc. 2007 Long-Term
Incentive Plan, as established hereby (the “Plan”), is intended to promote the
interests of, Genesis Energy, L.P., a Delaware limited partnership (the
“Partnership”) and Genesis Energy, Inc., the general partner of the Partnership
(the “General Partner”), by encouraging employees and directors of the General
Partner and its Affiliates who perform services for the Partnership, the General
Partner or their respective Affiliates to acquire or increase their equity
interests in the Partnership and to provide a means whereby such individuals may
develop a sense of proprietorship and personal involvement in the development
and financial success of the Partnership, and to encourage them to remain with
the General Partner and its Affiliates and to devote their best efforts to the
General Partner and the Partnership.
 
 
SECTION 2. Definitions.
 
 
As used in the Plan, the following terms shall have the meanings set forth
below:
 
 
“Affiliate” means, with respect to a Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, such Person. As used herein, the term “control” means
the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities, by contract or otherwise.
 
 
“Award” means a Phantom Unit or DER granted under the Plan.
 
 
“Award Agreement” means the written or electronic agreement reflecting the
specific terms and conditions an Award granted under the Plan.
 
 
“Board” means the Board of Directors of the General Partner.
 
 
“A Change in Control” shall be deemed to have occurred on the earliest of the
following dates:
 
 
(i) The date any entity or person (including a “group” within the meaning of
Section 13(d)(3) of the Exchange Act, or any comparable successor provisions),
other than the owners of the General Partner at the time this Plan is adopted,
shall have become the beneficial owners of, or shall have obtained voting
control over, fifty percent (50%) or more of the then outstanding shares of the
General Partner; or
 
 
(ii) The closing date of any transaction to sell or otherwise dispose of
substantially all of the assets of the Partnership or to merge or consolidate
the Partnership with or into another partnership or corporation, in which the
Partnership is not the continuing or surviving partnership or corporation, or
pursuant to which any Units would be converted into cash, securities or other
property of another partnership (except if the General Partner or its successor
is the general partner of such partnership) or corporation.
 


--------------------------------------------------------------------------------



 
“Committee” means the Compensation Committee of the Board.
 
 
“DER” means a contingent right granted under Section 7(b) of the Plan to receive
an amount of cash equal to all or a designated portion (whether by formula or
otherwise) of the cash distributions made by the Partnership with respect to a
Unit during a specified period.
 
 
“Director” means a “non-employee director,” as defined in Rule 16b-3, of the
General Partner.
 
 
“Employee” means any employee of the General Partner or an Affiliate.
 
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
 
“Fair Market Value” means the closing sales price of a Unit on the primary stock
exchange upon which the Units are listed on the applicable date (or if there is
no trading in the Units on such date, on the next preceding date on which there
was trading) as reported in The Wall Street Journal (or other reporting service
approved by the Committee). In the event Units are not publicly traded at the
time a determination of Fair Market Value is required to be made hereunder, the
determination of Fair Market Value shall be made in good faith by the Committee.
 
 
“Participant” means any Employee or Director granted an Award under the Plan.
 
 
“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, government or political subdivision thereof or
other entity.
 
 
“Phantom Unit” means a notional unit granted under Section 7(a) of the Plan
representing an unfunded and unsecured promise to deliver a Unit, subject to
certain restrictions (including, without limitation, a requirement that a
Participant remain continuously employed or provide continuous services for a
specified period of time).
 
 
“Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange Act, or
any successor rule or regulation thereto as in effect from time to time.
 
 
“SEC” means the Securities and Exchange Commission or any successor thereto.
 
 
“Unit” means a Unit of the Partnership.
 
 
SECTION 3. Effective Date. The Plan shall be effective on the date it is
approved by the affirmative vote of the Unitholders of a majority of the voting
Units of the Partnership present, or represented, and entitled to vote at a
meeting of the Unitholders duly held in accordance with the applicable laws of
the State of Delaware (the “Effective Date”).
 
 
SECTION 4. Administration. The Plan shall be administered by the Committee. A
majority of the Committee shall constitute a quorum; provided, that such
majority must include
 


--------------------------------------------------------------------------------



 
at least one Committee member who is a representative of the majority owner of
the General Partner, and the acts of the members of the Committee who are
present at any meeting thereof at which a quorum is present, or acts unanimously
approved by the members of the Committee in writing, shall be the acts of the
Committee. Subject to the terms of the Plan and applicable law, and in addition
to other express powers and authorizations conferred on the Committee by the
Plan, the Committee shall have full power and authority to: (i) designate
Participants; (ii) determine the type or types of Awards to be granted to a
Participant; (iii) determine the number of Units to be covered by Awards;
(iv) determine the terms and conditions of any Award; (v) determine whether, to
what extent, and under what circumstances Awards may be vested, settled or
forfeited and accelerate the vesting of any such Awards; (vi) interpret,
administer, reconcile any inconsistency in, correct any defect in and/or supply
any omission in the Plan and any instrument or agreement relating to, or Award
granted under, the Plan; (vii) establish, amend, suspend, or waive such rules
and regulations and appoint such agents as it shall deem appropriate for the
proper administration of the Plan; and (viii) make any other determination and
take any other action that the Committee deems necessary or desirable for the
administration of the Plan. Unless otherwise expressly provided in the Plan, all
designations, determinations, interpretations, and other decisions under or with
respect to the Plan or any Award shall be within the sole discretion of the
Committee, may be made at any time and shall be final, conclusive, and binding
upon all Persons, including the General Partner, the Partnership, any Affiliate,
any Participant, and any beneficiary thereof.
 
 
SECTION 5. Units Available for Awards.
 
 
(a) Units Available. Subject to adjustment as provided in Section 5(c), the
number of Units with respect to which Awards may be granted under the Plan is
1,000,000. To the extent an Award is forfeited or otherwise terminates without
the delivery of Units, the Units covered by such Award, to the extent of such
forfeiture or termination, shall again be Units with respect to which Awards may
be granted. Units withheld to satisfy tax withholding obligations of the General
Partner or an Affiliate shall be considered to have been delivered under the
Plan for this purpose and therefore may not be subject to future Awards
hereunder.
 
 
(b) Sources of Units Deliverable Under Awards. Any Units delivered pursuant to
an Award shall consist, in whole or in part, of Units acquired in the open
market or from any Affiliate, the Partnership or any other Person, or any
combination of the foregoing, as determined by the Committee in its discretion.
If, at the time of the vesting of an Award of Phantom Units, the General Partner
is prohibited, because of rules and/or regulations promulgated by the Securities
and Exchange Commission or any stock exchange upon which the Units are listed,
from delivering Units to the Participant that would be obtained from the
Partnership or an Affiliate, then delivery of such Units to the Participant in
connection with the vesting of such Participant’s Award of Phantom Units shall
be delayed until such reasonable time as the General Partner is entitled to
acquire, and does acquire, Units in the open market or becomes able to acquire
such Units from the Partnership, an Affiliate or an other Person.
 
 
(c) Adjustments. In the event the Committee determines that any distribution
(whether in the form of cash, Units, other securities, or other property),
recapitalization, split, reverse split, reorganization, merger, consolidation,
split-up, spin-off, combination, repurchase,
 


--------------------------------------------------------------------------------



 
or exchange of Units or other securities of the Partnership, issuance of
warrants or other rights to purchase Units or other securities of the
Partnership, or other similar transaction or event affects the Units such that
an adjustment is determined by the Committee to be appropriate in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under the Plan, then the Committee shall, in such manner as
it may deem equitable, adjust any or all of (i) the number and type of Units
(or other securities or property) with respect to which Awards may be granted,
and (ii) the number and type of Units (or other securities or property) subject
to outstanding Awards; provided, that the number of Units subject to any Award
shall always be a whole number; provided, further, that in the case of any
“equity restructuring” (within the meaning of the Financial Accounting Standards
Board Statement of Financial Accounting Standards No. 123 (revised 2004)), the
Committee shall make an equitable or proportionate adjustment to outstanding
Awards to reflect such equity restructuring. Any adjustments under this
Section 5 shall be made in a manner that does not adversely affect the exemption
provided pursuant to Rule 16b-3 under the Exchange Act. The General Partner
shall give each Participant notice of an adjustment hereunder and, upon notice,
such adjustment shall be conclusive and binding for all purposes.
 
 
SECTION 6. Eligibility. Any Employee or Director who performs services for the
Partnership or the General Partner or any of their respective Affiliates shall
be eligible to be designated a Participant.
 
 
SECTION 7. Awards.
 
 
(a) Phantom Units. The Committee shall have the authority to determine the
Employees and Directors to whom Phantom Units shall be granted, the number of
Phantom Units to be granted to each such Participant, the period during which
the Award remains subject to forfeiture, the conditions under which the Phantom
Units may become vested or forfeited, and such other terms and conditions as the
Committee may establish with respect to such Award.
 
 
(b) DERs. The Committee shall have the authority to determine the Employees and
Directors to whom DERs shall be granted, the number of DERs to be granted to
each such Participant, the period during which the Award remains subject to
forfeiture, the limits, if any, or portion of a DER that is payable, the
conditions under which the DERs may become vested or forfeited, the applicable
payment dates and form of payment, and such other terms and conditions as the
Committee may establish with respect to such Award.
 
 
(c) General.
 
 
(i) Awards May Be Granted Separately or Together. Awards may, in the discretion
of the Committee, be granted either alone or in addition to, in tandem with, or
in substitution for any other Award granted under the Plan or any award granted
under any other plan of the General Partner or any Affiliate. Awards granted in
addition to or in tandem with other Awards or awards granted under any other
plan of the General Partner or any Affiliate may be granted either at the same
time as or at a different time from the grant of such other Awards or awards.
 


--------------------------------------------------------------------------------



 
(ii) Limits on Transfer of Awards. No Award and no right under any such Award
may be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by a Participant otherwise than by will or by the laws of descent and
distribution and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
General Partner or any Affiliate.
 
 
(iii) Unit Certificates. All certificates for Units or other securities of the
Partnership delivered under the Plan pursuant to any Award or settlement thereof
shall be subject to such stop transfer orders and other restrictions as the
Committee may deem advisable under the Plan or the rules, regulations, and other
requirements of the SEC, any stock exchange upon which such Units or other
securities are then listed, and any applicable federal or state laws, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.
 
 
(iv) Consideration for Grants. Awards may be granted for no cash consideration
payable by a Participant or for such consideration payable by a Participant as
the Committee determines including, without limitation, services or such minimal
cash consideration as may be required by applicable law.
 
 
(v) Delivery of Units or other Securities and Payment by Participant of
Consideration. No Units or other securities shall be delivered pursuant to any
Award until payment in full of any amount required to be paid pursuant to the
Plan or the applicable Award Agreement is received by the General Partner. Such
payment may be made by such method or methods and in such form or forms as the
Committee shall determine, including, without limitation, (i) cash, (ii)
withholding from the vesting or settlement of any Units that number of Units
having a fair market value equal to such amount, or (iii) any combination of (i)
and (ii); provided, that the combined value, as determined by the Committee, of
all cash and cash equivalents and the fair market value of any such property so
tendered to, or withheld by, the General Partner, as of the date of such tender,
is at least equal to the full amount required to be paid to the General Partner
pursuant to the Plan or the applicable Award Agreement.
 
 
SECTION 8. Change In Control. Unless otherwise provided in the Award Agreement,
upon a Change in Control, all restrictions on the Phantom Units granted under
this Plan prior to such Change in Control shall automatically lapse.
 
 
SECTION 9. Amendment and Termination. Except to the extent prohibited by
applicable law and unless otherwise expressly provided in an Award Agreement or
in the Plan:
 
 
(a) Amendments to the Plan. Except as required by applicable law or the rules of
the principal securities exchange on which the Units are traded and subject to
Section 9(b) below, the Board or the Committee may amend, alter, suspend,
discontinue, or terminate the Plan without the consent of any partner,
Participant, other holder or beneficiary of an Award, or other Person.
 


--------------------------------------------------------------------------------



 
(b) Amendments to Awards. The Committee may waive any conditions or rights
under, amend any terms of, or alter any Award theretofore granted, provided no
change, other than pursuant to Section 5(c), in any Award shall materially
reduce the benefit of such Award to the Participant holding such Award without
the consent of such Participant.
 
 
SECTION 10.  Term of the Plan. Following the Effective Date, the Plan shall
continue in effect until the earliest of (a) the termination of the Plan by
action of the Board or the Committee or (b) the 10th anniversary of the
Effective Date. However, unless otherwise expressly provided in the Plan or in
an applicable Award Agreement, any Award granted prior to such termination, and
the authority of the Board or the Committee to amend, alter, adjust, suspend,
discontinue, or terminate any such Award or to waive any conditions or rights
under such Award, shall extend beyond such termination date and shall continue
to be governed by the terms of this Plan.
 
 
SECTION 11. General Provisions.
 
 
(a) No Rights to Awards. No Person shall have any claim to be granted any Award,
and there is no obligation for uniformity of treatment of Participants. The
terms and conditions of Awards need not be the same with respect to each
Participant.
 
 
(b) Termination of Employment or Service. For purposes of the Plan, unless the
Award Agreement provides to the contrary, a Participant shall not be deemed to
have terminated employment with the General Partner and its Affiliates or
membership from the Board, as applicable, until such date as such Participant is
no longer an Employee of the General Partner or an Affiliate or has ceased to be
a member of the Board.
 
 
(c) No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ of the General
Partner or any Affiliate as applicable. Further, the General Partner or an
Affiliate may at any time dismiss a Participant from employment, free from any
liability or any claim under the Plan, unless otherwise expressly provided in
the Plan or in any Award Agreement. Nothing in the Plan or any Award Agreement
shall operate or be construed as constituting an employment agreement with any
Participant and each Participant shall be an “at will” employee, unless such
Participant has entered into a separate written employment agreement with the
General Partner or an Affiliate.
 
 
(d) Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Delaware, without giving effect to its principles
of conflicts of law.
 
 
(e) Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award and the remainder of the Plan and any such Award
shall remain in full force and effect.
 


--------------------------------------------------------------------------------



 
(f) Other Laws. The Committee may refuse to issue or transfer any Units or other
consideration under an Award if, in its sole discretion, it determines that the
issuance or transfer of such Units or such other consideration might violate any
applicable law or regulation, the rules of any securities exchange, or entitle
the Partnership or an Affiliate to recover the same under Section 16(b) of the
Exchange Act, and any payment tendered to the General Partner by a Participant,
other holder or beneficiary in connection with the issuance or transfer of such
Award shall be promptly refunded to the relevant Participant, holder or
beneficiary.
 
 
(g) No Trust Fund Created; Unsecured Creditors. Neither the Plan nor any Award
shall create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the General Partner or any Affiliate and a
Participant or any other Person. To the extent that any Person acquires a right
to receive payments from the General Partner or any Affiliate pursuant to an
Award, such right shall be no greater than the right of any general unsecured
creditor of the General Partner or the Affiliate.
 
 
(h) No Fractional Units. No fractional Units shall be issued or delivered
pursuant to the Plan or any Award, and any such fractional Units or any rights
thereto shall be terminated, or otherwise eliminated, without the payment of any
consideration therefor.
 
 
(i) Headings. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.
 
 
(j) Tax Withholding. A Participant may satisfy any U.S., federal, state or local
tax withholding obligation relating to the acquisition of his or her Award by
any of the following means (in addition to the General Partner’s right to
withhold or to direct withholding from any compensation paid to such Participant
by the General Partner or any of its Affiliates) or by a combination of such
means: (i) tendering cash payment or surrendering already owned Units of the
Partnership having a fair market value equal to the withholding obligation, or
(ii) authorizing the General Partner or its Affiliates to withhold Units from
Units otherwise deliverable to such Participant as a result of the settlement,
lapse of restrictions or any payment or transfer under an Award (but no more
than the minimum required statutory withholding liability). If the Participant
fails to pay the foregoing tax withholding liability, the General Partner may
withhold from the number of Units otherwise issuable or deliverable pursuant to
the settlement of an Award, a number of Units with a fair market value equal to
such withholding liability (but no more than the minimum required statutory
withholding liability).
 
 
(k) Facility Payment. Any amounts payable hereunder to any Person under legal
disability or who, in the judgment of the Committee, is unable to properly
manage his or her financial affairs, may be paid to the legal representative of
such Person, or may be applied for the benefit of such person in any manner
which the Committee may select, and the General Partner and its Affiliates shall
be relieved of any further liability for payment of such amounts.
 
 
(l) Participation by Affiliates. In making Awards to Employees employed by an
Affiliate of the General Partner, the Committee shall be acting on behalf of the
Affiliate, and to the extent the General Partner has an obligation to reimburse
the Affiliate for compensation paid
 


--------------------------------------------------------------------------------



 
to Employees for services rendered for the benefit of the General Partner, such
payments or reimbursement payments may be made by the General Partner directly
to the Affiliate, and, if made to the General Partner, shall be received by the
General Partner as agent for the Affiliate, or to the extent the Affiliate has
an obligation to reimburse the General Partner for compensation paid to
Employees for services rendered for the benefit of the Affiliate, such payments
or reimbursement payments may be made by the Affiliate directly to the General
Partner, and, if made to the Affiliate, shall be received by the Affiliate as
agent for the General Partner.
 
 
As adopted by the Board of Directors of
Genesis Energy, Inc. on September 18, 2007.
 